BRATTON, Circuit Judge
(dissenting).
In my opinion the facts and circumstances disclosed at the trial presented an issue of fact as to whether the driver of the station wagon was negligent. West v. Standard Fuel Co., 81 Utah 300, 17 P.2d 292; Nielsen v. Watanabe, 90 Utah 401, 62 P.2d 117; Moss v. Christensen-Gardner, Inc., 98 Utah 253, 98 P.2d 363; Trim*396ble v. Union Pacific Stages, 105 Utah 457, 142 P.2d 674. That issue of fact was for the trial court. The court resolved it in favor of the United States. I would affirm the judgment.